Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/2020 and 11/22/2021 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/1/2021 regarding claim rejections under 35 U.S.C. 101 in claims 1-8 have been fully considered but they are not persuasive. 
The applicant argues on pages 8 and 9 of the remark filed that “the claim is patent eligible because it integrates any alleged judicial exception into a practical application … A recent Board decision is instructive in the analysis of the instant case. In Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020) … In view of this evidence, the Board found that the claims "represent an improvement in physiological monitoring technology." Therefore, the claim as a whole integrates the judicial exception, i.e., the abstract idea, into a practical application … the device and the program as set forth in the independent 
The Office respectfully disagrees and submits that the claims do not integrate the 
judicial exception into a practical application. Practical application is demonstrated by meaningful additional elements. The instant claims are dissimilar to the Ex parte King, Appeal No. 2020-002685, App. No. 13/138,622 (P.T.A.B. Oct. 28, 2020) because the claims do not have meaningful additional elements like in King. In the Ex parte King, the Board noted that “Id. ¶ 10. The Specification discloses that the measurements obtained by the system can be used "to derive haemodynamic data indicative of the presence or absence of a lesion, and/or indicative of a response of a healthy vascular system to stimuli such as drug infusion." Id. ¶ 12. Further, the Specification discloses: By measuring or estimating incident blood pressure and local blood flow rate noninvasively at selected points in the vascular bed, the magnitude of the increased haemodynamic resistances due to a lesion can be calculated and mapped and changes in resistances and other measures can be used to pinpoint the location of a stenosis. Id. ¶ 11.
Based on the foregoing evidence, we agree with Appellant that the Specification makes clear that "the present application represent[s] an improvement in physiological monitoring technology" by providing "a noninvasive physiological monitor that may be used by a clinician to identify a lesion or series of lesions in a patient well before such lesions may be detect[ed] using conventional, invasive approaches." In addition, the applicant does not provide any specific arguments on an improvement to other technology or technical field. Moreover, the Ex 
	Hence, the Office submits that the rejections of Claims 1 and 8 are proper.
The dependent Claims 2-7 are considered part of an expanded abstract idea of the independent Claim 1, and therefore, also ineligible.

Applicant’s remarks regarding claims rejections under 35 U.S.C. 103 in claims 1-8, have been fully considered but they are not persuasive. 
The applicant argues on page 10 of the remark filed that “Fujita fails to teach a service of regularly checking the degradation level of a secondary battery to determine a use fee thereof per unit time” and “Fujita directs to calculating a progress of deterioration (degradation level), which lacks the idea of calculating a use fee of each of a number of electronic devices depending on the degradation level”. 
The applicant continue to argue that “the "degree of degradation" in Yasuhisa is a concept different from the degradation level as set forth in the claimed invention. Thus, Yasuhisa fails to teach calculating a use fee of a secondary battery on the basis of a degradation level of the battery level as set forth in claims 1 and 8 of the present application” and “Yasuhisa also fails to cover the feature of regularly calculating a use fee depending on a degradation level. Note that the "degree of degradation" in Yasuhisa is a concept different from the "degradation level" in the Claimed Invention 1”.

Yashuhisa’s system also calculate a degree of deterioration in a new rental period, and determine a rental fee based on the degree of deterioration of the secondary battery ([0021], [0016]). The total rental fees reflecting the degree of deterioration of the battery with respect to the rental is determined at the time of rental contract ([0063]). By combining Fujita and Yashuhisa, degradation level of a secondary battery will be regularly checked, and rental fee of each secondary battery will be calculated depending on the degradation level of the battery. As similar to the instant claims, the rental fee is calculated depending on the degradation level in Fujita and Yashuhisa.
Hence, the Office submit that the rejections of Claims 1 and 8 are proper.
The dependent claims are also patent ineligible based on their dependency from independent claims 1 and 8.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “A secondary battery management device,  wherein the secondary battery management device is configured to be connected with an electronic equipment via a communication network, wherein the electronic equipment uses a secondary battery as a driving power supply, the secondary battery management device comprising: a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment; a degradation measuring unit to measure a degradation level of performance of the secondary battery during a predetermined unit period; and a fee calculating unit to calculate a use fee of the secondary battery for the unit period depending on the degradation level, wherein the performance information acquiring unit regularly acquires the performance information, the degradation measuring unit measures the degradation level on the basis of changes in the regularly acquired performance information, and the fee calculating unit calculates the use fee as a billed amount per the unit period”.
 acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a 5driving power supply; a degradation level measuring function of measuring a degradation level of performance of the secondary battery during a predetermined unit period; and a fee calculating function of calculating a use fee of 10the secondary battery for the unit period depending on the degradation level, wherein the performance information acquiring function regularly acquires the performance information, the degradation measuring function measures the 15degradation level on the basis of changes in the regularly acquired performance information, and the fee calculating function calculates the use fee as a billed amount per the unit period”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, it falls into the grouping of subject matter when recited as such in a claim that covers certain methods of organizing human activities-fundamental economic 
In claim 1, the steps of “acquire performance information of the secondary battery from the electronic equipment; measure a degradation level of performance of the secondary battery during a predetermined unit period; and calculate a use fee of the secondary battery for the unit period depending on the degradation level, regularly acquires the performance information, measures the degradation level on the basis of changes in the regularly acquired performance information, and  calculates the use fee as a billed amount per the unit period” represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0023], [0027], [0097]). Based on the filed specification ([0067], [0077], [0078], [0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se. 
In addition, the step of “calculate a use fee of the secondary battery for the unit period depending on the degradation level, and calculates the use fee as a billed amount per the unit period” are a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0008] and [0027]).
In claim 8, the steps of “acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a driving power supply; measuring a degradation level of performance of the secondary battery during a predetermined unit period; and calculating a use fee of the secondary battery for the unit period depending on the degradation level, regularly acquires the performance information, measures the degradation level on the basis of changes in the regularly acquired performance information, and  calculates the use fee as a billed amount per the unit period) represent certain methods of organizing human activities-fundamental economic practices and principles, therefore, they are considered to be an abstract idea (see for example [0008], [0023], [0027], [0097]). Based on the filed specification ([0067], [0077], [0078],[0081], [0085]), the examiner interpreted the limitation “measuring the degradation level” as determining multi-step process and not strictly measuring step per se.
In addition, the step of “calculating a use fee of the secondary battery for the unit period depending on the degradation level, and calculates the use fee as a billed amount per the unit period” are a mathematical concept, therefore, it is considered to be an abstract idea (see for example [0008] and [0027]).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claims comprise the following additional elements:
In Claim 1: A secondary battery management device connected with 
electronic equipment via a communication network, the 5electronic equipment using a secondary battery as a driving power supply, the secondary battery management device; a performance information acquiring unit, a degradation measuring unit, a fee calculating unit, the performance information acquiring unit, and the fee calculating unit.

In Claim 8: A secondary battery management program causing a computer to 
implement: a performance information acquiring function, a degradation level measuring function, a fee calculating function, the performance information acquiring function, the degradation measuring function, and the fee calculating function.
In Claim 8, the additional element “A secondary battery management program causing a computer to implement” is not qualified for a meaningful limitation because a generic computer that is generally recited and is not qualified as a particular machine. The additional element of multiple function of units (“a performance information acquiring function, a degradation level measuring function, a fee calculating function, the performance information acquiring function, the degradation measuring function, and the fee calculating function”) are not qualified for meaningful limitations because they are recited in generality combinations of 
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, measuring a degradation of a secondary battery is disclosed by Fujita US 20170263984, [0020], [0021], [0029], [0088]; and “Yasuhisa JP 2013084199”, [0006], [0007], [0010].
For example, calculating a rental fee based on a deterioration status of a secondary battery is disclosed by Fujita US 20170263984, [0031], [0135]; and “Yasuhisa JP 2013084199”, [0006], [0017].
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-7, and 9-11 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a 
The dependent claims are, therefore, also ineligible.


Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5-6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”. Foreign reference “Yasuhisa JP 2013084199” is from IDS. 
As to claim 1, Fujita teaches “A secondary battery management device, wherein 
[0138]; [0002]), wherein the electronic equipment uses a secondary battery as a driving power supply ([0004] teaches “surplus electric power, generated at the time and place where electric power demand is small, is used at the time and place where electric power demand is large … Therefore, a storage battery, which can store surplus electric power, plays a very important role in the smart grid”; [0005]), the secondary battery management device ([0023]) comprising: a performance information acquiring unit to acquire performance information of the secondary battery from the electronic equipment ([0032] teaches “the storage battery evaluation device 2 does … predict the deterioration progress of the storage battery 1 on the basis of … the performance of the storage battery 1”; [0029] teaches “the storage battery evaluation device 2 calculates the progress of deterioration of the storage battery 1”, Figure 1, #2; [0021]; [0028]); a degradation measuring unit to measure a degradation level of performance of the secondary battery during a predetermined unit period ([0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”; [0021]; [0032]; [0049]); and a fee calculating unit to calculate a use fee of the secondary battery depending on the degradation level, wherein the performance information acquiring unit regularly acquires the performance information ([0031] teaches “the deterioration progress of the
storage battery 1 can be used as an index to determine whether the storage battery 1 can be again leased or rented … the deterioration progress is used as an index to calculate a
lease fee or a rental fee”; Figure 1, #27; [0140] teaches “The deterioration progress calculation graph processor 28 may periodically acquire a new deterioration progress calculation graph”; i.e., Fujita’s system regularly checks degradation level of a secondary battery and determines a use fee based on the present value (“degradation level”) of the battery); [0135]), the degradation measuring unit measures the degradation level on the basis of changes in the regularly acquired performance information ([0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”; [0140] teaches “The deterioration progress calculation graph processor 28 may periodically acquire a new deterioration progress calculation graph; [0021]; [0088]).”
Fujita does not explicitly teach “A secondary battery management device 
connected with electronic equipment via a communication network; and the fee calculating unit calculates the use fee as a billed amount per the unit period”. 
Yasuhisa teaches “A secondary battery management device connected with 
electronic equipment via a communication network (“a battery deterioration calculator 27”, [0010]; [0009] teaches “As shown in FIG. 1, the rental fee setting device 1 includes a device body 1a, a vehicle data collection device 12, and a vehicle data communication device 14. Vehicle data collection device 12 and vehicle data communication device 14 are provided in rental vehicle Cr consisting of an electric vehicle”; [0013]); and the fee calculating unit calculates the use fee as a billed amount per the unit period ([0021] teaches “The total rental fee when the vehicle is rented is calculated, and this is output to the rental fee output device”; [0017]; [0016] teaches “At the time of the rental contract, the battery deterioration calculating unit 27 predicts the degree of deterioration in the new rental period”; [0063] teaches “charges reflecting the degree of deterioration of the battery with respect to the current rental are set, and based on this, the total rental fee is determined”;  i.e., Yasuhisa’s system calculates a rental fee based on the degree (“level”) of deterioration of the secondary battery; [0022]; [0026]).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa, 
connecting a secondary battery management device with electronic equipment via a communication network; and a fee calculating unit calculates the use fee as a billed amount per the unit period so that an optimal lease rate setting device and method based on a characteristic of an electric vehicle can be efficiently provided (Yasuhisa, [0005]).

As to claim 2, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a degradation estimating unit to estimate a degradation level of 
the secondary battery on the basis of the degradation level of the performance per unit period of the secondary battery ([0037] teaches “the storage battery evaluation device 2 calculates the deterioration progress, on the basis of previously estimated things”; [0135] teaches “the present deterioration progress can be estimated from estimated values”; [0021]; [0032]).”  
Fujita does not explicitly teaches “estimate a degradation level of the secondary
battery at a predetermined future time point on the basis of the degradation level of the performance per unit period of the secondary battery“.

predetermined future time point on the basis of the degradation level of the performance per unit period of the secondary battery ([0007] teaches “the deterioration of the battery at the end of the new lease is predicted based on the vehicle use history data during the past lease period by the user, and the rental rate for the new lease is calculated based on the predicted degree of battery deterioration”; [0006]; [0016] teaches “At the time of the rental contract, the battery deterioration calculating unit 27 predicts the degree of deterioration in the new rental period”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa, 
estimating a degradation level of the secondary battery at a predetermined future time point on a basis of the degradation level of the performance per unit period of the secondary battery so that a rental fee for a new rental of a user is calculated based on the predicted degree of deterioration of the battery (Yasuhisa, [0006]).

As to claim 3, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 2.
Fujita teaches “estimate a use fee of the secondary battery on the basis of the 
estimation of the degradation level of the secondary battery ([0135] teaches “the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”; [0037]; [0021]).”  
Fujita does not explicitly teach “a fee estimating unit to estimate a use fee of 
the secondary battery for a predetermined unit period on the basis of the estimation of the degradation level of the secondary battery; and a fee notifying unit to notify a user of the electronic equipment of the estimated use fee”.
Yasuhisa teaches “a fee estimating unit (“the rental fee setting device 1”, [0009]) 
to estimate a use fee of the secondary battery for a predetermined unit period on the basis of the estimation of the degradation level of the secondary battery ([0007] teaches “the deterioration of the battery at the end of the new lease is predicted based on the vehicle use history data during the past lease period by the user, and the rental rate for the new lease is calculated based on the predicted degree of battery deterioration”; [0006]); and a fee notifying unit to notify a user of the electronic equipment of the estimated use fee ([0026] teaches “The rental fee output device 34 is configured by a display device or a printer, and presents the total rental fee calculated by the rental fee calculation unit 28 to the user”; [0006] teaches “Predict. Then, the rental fee for the new rental of the user is calculated based on the predicted degree of deterioration of the battery”; [0040]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa,
estimating a use fee of a secondary battery for a predetermined unit period on a basis of an estimation of the degradation level of the secondary battery; and notifying the use fee to a user 

As to claim 5, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a use history of the electronic equipment ([0049] teaches “The 
charge/discharge history recorder 251 stores data (history) of voltage, current, temperature, and the like”; [0052]; [0028]); and a degrading behavior specifying unit to refer to degradation history of the secondary battery ([0084] teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation of each of the active materials of each of the positive and negative electrodes are estimated from the charge and discharge curve”; [0021]), and specify a degrading behavior of the electronic equipment from among a plurality of degrading behaviors that degrades the secondary battery ([0049] teaches “The charge/discharge history recorder 251 stores data (history) of voltage, current, temperature, and the like, measured by the measurer 22 at the time of charge or discharge of the storage battery 1. The recording is repeatedly performed every predetermined time interval during the period from the start to the end of charging of the storage battery 1”; [0032]).”  
	Fujita does not explicitly teach “acquire use history of the electronic equipment from the electronic equipment; and a degrading behavior specifying unit to refer to the use history, and specify a degrading behavior performed by a user of the electronic equipment from among a plurality of degrading behaviors defined as usage that degrades the secondary battery”.
[0006] teaches “the present invention collects vehicle use history data during a lease period”; [0011]; [0012]); and a degrading behavior specifying unit to refer to degradation history of the secondary battery and the use history ([0011] teaches “The vehicle usage history data includes user ID, vehicle ID, vehicle usage pattern indicating the usage status of the vehicle, vehicle status (for example, running, charging, leaving, etc.), outside air temperature, charging amount, battery temperature”; [0017] teaches “the battery deterioration calculation unit 27 calculates … based on the vehicle usage history data of the current rental period”), and specify a degrading behavior performed by a user of the electronic equipment from among a plurality of degrading behaviors defined as usage that degrades the secondary battery ([0011] teaches “It includes information that affects battery deterioration, such as power-on time and idle time. The vehicle use pattern includes travel distance, travel time, stop time, number of stops, average travel speed, average acceleration / deceleration, and the like”; [0017] teaches “the battery deterioration calculation unit 27 calculates the actual number of times of charging in the current rental period”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa,
acquiring use history of the electronic equipment from the electronic equipment; referring to degradation history, and specifying a degrading behavior performed by a user of the electronic equipment from among a plurality of degrading behaviors so that the degradation status can be accurately acquired.


limitations as discussed in Claim 1.
Fujita teaches “the performance information acquiring unit acquires, as the 
performance information, a discharge capacity of the secondary battery ([0032] teaches “the storage battery evaluation device 2 does … predict the deterioration progress of the storage battery 1 on the basis of … the performance of the storage battery 1”; [0021]; [0084 ] teaches “a battery characteristics diagnosis method in which the battery capacity … the degree of degradation of each of the active materials
of each of the positive and negative electrodes are estimated from the charge and discharge curve”), and the degradation measuring unit measures, as the degradation level, a decrease in the discharge capacity during the unit period ([0029] teaches “the storage battery evaluation device 2 calculates the progress of deterioration of the storage battery 1”; “acquires the result of charge or discharge from the storage battery 1”, [0035] teaches “the battery capacity and the OCV (Open Circuit Voltage) curve are estimated on the basis of the internal state parameters”; [0079] teaches “In the curve after the change, the length of the curve is shortened according to the decrease of the capacity”; i.e. Fujita’s system can measures SOC and thus, it should also be able to measure a discharge capacity).”  

As to claim 8, Fujita teaches “A secondary battery management program ([0023]) 
causing a computer (“computer”, [0151]) to implement: a performance information acquiring function of acquiring performance information of a secondary battery from an electronic equipment using the secondary battery as a driving power supply ([0032] teaches “the storage battery evaluation device 2 does … predict the deterioration progress of the storage battery 1 on the basis of … the performance of the storage battery 1”; [0004] teaches “The smart grid is a technique that optimizes the supply and demand of electric power by using of techniques, such as IT ... Therefore, a storage battery, which can store surplus electric power, plays a very important role in the smart grid”; [0028]; [0021]; [0029]); a degradation level measuring function of measuring a degradation level of performance of the secondary battery during a predetermined unit period ([0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”; [0021]; [0032]; [0049]); calculating a use fee of the secondary battery depending on the degradation level, wherein the performance information acquiring function regularly acquires the performance information ([0135] teaches “the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”; [0021]; [0032]; [0127]), the degradation measuring function measures the degradation level on the basis of changes in the regularly acquired performance information ([0127] teaches “The current may be acquired from the measurement data of the measurer 22. It should be noted that the deterioration progress calculator 27 may receive the value of each of the performance indexes”; [0021]; [0088] teaches “When the battery performance can be calculated on the basis of the measured data, the deterioration diagnosis can be performed without cost and time”; [0116]).”

Yasuhisa teaches “a fee calculating function of calculating a use fee of the 
secondary battery for the unit period depending on the degradation level (“a battery deterioration calculator 27”, [0010]; [0009] teaches “As shown in FIG. 1, the rental fee setting device 1 includes a device body 1a, a vehicle data collection device 12, and a vehicle data communication device 14. Vehicle data collection device 12 and vehicle data communication device 14 are provided in rental vehicle Cr consisting of an electric vehicle”; [0013]), and a fee calculating function calculates the use fee as a billed amount per the unit period (“a rental charge calculator 28”, [0010]; [0021] teaches “The total rental fee when the vehicle is rented is calculated, and this is output to the rental fee output device”; [0017]; [0016] teaches “At the time of the rental contract, the battery deterioration calculating unit 27 predicts the degree of deterioration in the new rental period”; [0022]; [0026]).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa, 
calculating a use fee as a billed amount per a unit period so that an optimal lease rate setting device and method based on a characteristic of an electric vehicle can be efficiently provided (Yasuhisa, [0005]).

As to claim 9, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
[0031] teaches “to calculate a
lease fee or a rental fee”).”
Fujita does not explicitly teach “a fee notifying unit to notify a user of the 
calculated use fee”.
Yasuhisa teaches “a fee notifying unit to notify a user of the 
calculated use fee ([0026] teaches “The rental fee output device 34 is configured by a display device or a printer, and presents the total rental fee calculated by the rental fee calculation unit 28 to the user”; [0040] teaches “the total rental fee is output to the rental fee output device 34. In this way, the total rental fee for the current rental is presented to the user”; [0006]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita in view of Yasuhisa, 
notifying a user of a calculated use fee so that an optimal lease rate setting device and method based on a characteristic of an electric vehicle can be efficiently provided (Yasuhisa, [0005]).

As to claim 10, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “a replacement notifying unit to provide notification on whether or 
not the secondary battery needs replacing on the basis of the degradation level of the secondary battery ([0005] teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated. For this reason”; [0134] teaches “The deterioration progress calculated by the deterioration progress calculator 27 is notified to the display device 3”; [0037]).”

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Yuichi JP 2015032067”. Foreign references: “Yasuhisa JP 2013084199” and “Yuichi JP 2015032067” are from IDS. 
 As to claim 4, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 2.
Fujita teaches “replacement of the secondary battery on the basis of the
degradation level of the secondary battery ([0005] teaches “there may be the case where a used storage battery is replaced immediately after installation since a characteristic of the used storage battery is deteriorated”; [0135]; [0037]).”  
The combination of Fujita and Yasuhisa does not explicitly teach “a replacement 
estimating unit to estimate replacement timing of the secondary battery on the basis of the estimation of the degradation level of the secondary battery; and a replacement notifying unit to notify a user of the electronic equipment of the estimated replacement timing”. 
Yuichi teaches “a replacement estimating unit to estimate replacement timing 
of the secondary battery on the basis of the estimation of the degradation level of the secondary battery ([0041] teaches “the maintenance cost prediction unit 125 determines the replacement time of the storage battery in the evaluation period based on the predicted capacity maintenance rate and the replacement condition of the storage battery represented by the capacity maintenance rate”; [0047]); and a replacement notifying unit to notify a user of [0051] teaches “the evaluation unit 126 obtains … the prediction result by the utility cost prediction unit 124 shown in FIGS. 4 and 5, and the storage battery replacement time predicted by the maintenance cost prediction unit 125. The predicted result and the calculated result can also be displayed”; [0041]; [0009] teaches “the evaluation unit may output the evaluation result in a predetermined mode recognizable by the user”).”  
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Yuichi, estimating replacement timing of a secondary battery on a basis of the estimation of a degradation level of the secondary battery; and notify a user of an electronic equipment of the estimated replacement timing so that a replacement time can be accurately predicted and inform to a user of a replacement of the secondary battery. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Hiromasa JP 2016170600”. Foreign references: “Yasuhisa JP 2013084199” and “Hiromasa JP 2016170600” are from IDS.
As to claim 7, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the fee calculating unit calculates the use fee ([0135] teaches 
“the present deterioration progress can be estimated from estimated values, and the like, of the storage battery 1 before and after the lease or rental. Thereby, it is possible to evaluate the present value of the storage battery 1. It should be noted that the lease or rental fee may be calculated on the basis of the present value of the storage battery 1”) and a degradation of the secondary battery ([0115] teaches “The deterioration progress calculator 27 calculates the deterioration progress of the storage battery 1 for each predetermined performance”; [0141]).”
	Yasuhisa also teaches “the fee calculating unit calculates the use fee of the secondary battery (“a rental charge calculator 28”, [0010]; [0021] teaches “The total rental fee when the vehicle is rented is calculated”; [0004]).”
	The combination of Fujita and Yasuhisa does not explicitly teach “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery”.  
	Hiromasa teaches “calculates the use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery ([0150] teaches “The price calculation unit 802 periodically (for example, every year) calculates the battery replacement price applied to each class (low deterioration class, standard class, high deterioration class) using the battery information DB 900, and sets the price”; [0007]; [0024] teaches “configuration, the exchange price setting device of the present invention inputs the threshold value exceeding value and the threshold value exceeding information ... that updates a database showing each threshold value exceeded value for each customer while each battery … The total value is obtained for each customer by referring to the database”;
 [0163]).”  

effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Hiromasa, calculating a use fee depending on a type of the secondary battery on the basis of both a purchase price and a degradation threshold of the secondary battery so that a state of deterioration can be efficiently determined and a user fee can be accurately calculated. 
	
	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over “Fujita US 20170263984” in view of “Yasuhisa JP 2013084199”, in further view of “Yamazaki US 20140258142”, “Kawai US 20160315492” and “Toya US 20160283999”.  
As to claim 11, the combination of Fujita and Yasuhisa teaches the claimed 
limitations as discussed in Claim 1.
Fujita teaches “the degradation level of the second battery at the notification 
([0084] teaches “a battery characteristics diagnosis method in which the battery capacity, the internal resistance, and the degree of degradation … are estimated”; [0037] teaches “ The storage battery evaluation device 2 notifies the calculated deterioration progress to the display device 3 (S203)”).”
	The combination of Fujita and Yasuhisa does not explicitly teach “a matching unit to provide notification on transfer of a secondary battery from a first user to a second user”).”
Yamazaki teaches “([0019] teaches “In the case where the leasing company 
leases a battery and a user returns the battery after using it for a certain period of time, the leasing company can rent the battery to another user”; i.e., the leasing company rent the battery to a second user after the battery was returned by the first user).”

effective filing date of the claimed invention to modify Fujita and Yasuhisa in view of Yamazaki, transferring a secondary battery from a first user to a second user after the battery is returned by the first user so that  a battery can be efficiently used for long period of time and greatly reduced a maintenance costs (Yamazaki, [0017], [0028]).
		The combination of Fujita, Yasuhisa and Yamazaki does not explicitly teach “wherein when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user”. 
	Kawai teaches “wherein when the degradation level of the secondary battery used by the first user has become equal to or higher than a first threshold associated in advance with the first user ([0036] teaches “As shown in FIG. 3, when the degree of
degradation is equal to or higher than a reference degree … The reference degree
herein means a degree of degradation indicating an estimated timing for replacement of the main battery Bt1”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Yasuhisa, Yamazaki in view of Kawai, so that a degradation level of a secondary battery used by a first user will become equal to or higher than a first threshold associated in advance with the first user, and a matching unit will notify the first user of replacement of the second battery. As a result, a power source can be more effectively leased out and used.

Toya teaches “when the degradation level of the second battery at the 
notification of replacement is lower than a second threshold associated in advance with the second user ([0293] teaches “the number of leasable battery packs is a number of leasable battery packs that are of an equivalent deterioration level as a predetermined deterioration … lower”; [0297] teaches “the number of leasable battery packs that are of an equivalent deterioration level as a predetermined deterioration … lower is classified by each deterioration level”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Fujita, Yasuhisa, Yamazaki and Kawai in view of Toya, so that a degradation level of a secondary battery at the 
notification of replacement will be lower than a second threshold associated in advance with a second user, and a matching unit will notify a user that the secondary battery is available for rent. As a result, leasing of a secondary battery can be efficiently conducted and managed. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/LAL C MANG/Examiner, Art Unit 2863            

/TARUN SINHA/Primary Examiner, Art Unit 2863